Citation Nr: 1109110	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-46 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for service-connected schizophrenia.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 RO rating decision.  

In September 2010, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The issue of a TDIU rating may be reasonably inferred from the evidence of record.  The Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for a higher evaluation for schizophrenia includes a claim for TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In reviewing the file, the Board notes that the Veteran's most recent VA disability evaluation examination to address the severity of his psychiatric disorder was conducted in 2007.  During the recent hearing, the Veteran testified that the severity of his symptoms have increased in severity since that last examination.  In addition, the 2007 examination report was not conducted with specific findings necessary to assess the unemployability claim which has now been raised.  The Board also notes that another VA examination would allow the examiner to consider additional treatment records which have been added to the claims file since the 2007 examination.  Accordingly, the Board concludes that a new examination would be useful in assessing the claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA psychiatric examination to determine the current level of severity of the service-connected disability. Provide the Veteran with adequate notice of the date and place of any requested examination. A copy of all notifications must be associated with the claims folder. The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.

The Veteran's claims folder must be made available to and reviewed by the examining physicians. Following the examinations, the examiners should address the following:

a) Describe all symptoms caused by the service-connected disability, as well as the severity of each symptom.

b) List any side effects the Veteran has from the medication taken for his service- connected disabilities, and identify all side-effects which impact his ability to obtain and/or retain a substantially gainful occupation.

c) State whether the Veteran's service-connected disability prevent him from obtaining or retaining a substantially gainful occupation. Specifically, the examiner should describe what types of employment activities would be limited due to the Veteran's service-connected disabilities, bearing in mind his entire social-medical history, particularly, any degree of industrial impairment caused by one or more nonservice-connected disorders. The examiner should not consider impairment from age or nonservice-connected disabilities when assessing whether the service-connected disabilities render him unemployable.

2. Thereafter, the RO should review the examination reports to ensure that it is in compliance with the terms of this remand. If not, the reports should be returned to the examiners for correction of any deficiency. Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated. Stegall v. West, 11 Vet. App. 268 (1998).

3. After completion of the above and any additional development of the evidence that the RO may deem necessary, the RO should review the record and readjudicate the TDIU issue on appeal. If the benefit sought remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


